Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 3, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  159337                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DEBRA A. PARADISO,                                                                                  Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159337
                                                                   COA: 340757
                                                                   Oakland CC: 2016-155600-NO
  CITY OF ROYAL OAK,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 21, 2019
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE the judgment of the Court of Appeals and
  we REMAND this case to the Court of Appeals for reconsideration in light of Wigfall v
  City of Detroit, 504 Mich. 330 (2019).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 3, 2020
           t0224
                                                                              Clerk